Exhibit 10.4
 
NATIONS FUND I, LLC

--------------------------------------------------------------------------------

SECURITY AGREEMENT


 


THIS SECURITY AGREEMENT (this “Agreement”) is made as of the 29th day of May,
2015, by and between NATIONS FUND I, LLC (together with other parties who become
a Lender from time to time, collectively, the “Lender”), NATIONS EQUIPMENT
FINANCE, LLC, as administrative agent and collateral agent for Lenders
(“Agent”), Road and Highway Builders, LLC, a Nevada limited liability company
(“RHB”), Myers & Sons Construction, L.P., a California limited partnership
(“MSC,” and together with RHB, each a “JV” and collectively, the “JV” ).
 
Sterling Construction Company, Inc. (“SCC”), and various Affiliates other than
RHB and MSC (collectively, the “Borrower”) are desirous of obtaining loans from
Lender and Lender is willing to make the loans to Borrower upon the terms and
conditions set forth in that certain Loan and Security Agreement of even date
herewith (the “Loan Agreement”). Capitalized terms used herein without
definition shall have the meanings assigned to them  in the Loan Agreement, and,
for  purposes  of this  Agreement, the rules  of construction set forth in
Schedule A of the Loan Agreement shall govern.


Each JV is an Affiliate of SCC (though not a Borrower) and will benefit from the
Loans provided by the Lenders, and in order to induce the Lenders to make such
Loans, desires to grant Agent, for the benefit of the Lenders, a security
interest in the Collateral (as defined herein) to secure the repayment of the
Obligations.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:
 
1. SECURITY.
 
(a) As security for the payment as and when due of the indebtedness of Borrower
to Agent and Lenders hereunder and under the Promissory Notes (and any renewals,
extensions, modifications, amendments, and amendments and restatements thereof)
and under any other agreement or instrument, both now in existence and hereafter
created (as the same may be renewed, extended, modified, amended or amended and
restated), and the performance as and when due of all other Obligations of
Borrower to Agent and Lenders, both now in existence and hereafter created (as
the same may be renewed, extended, modified, amended or amended and restated),
JV hereby grants to Agent, for the benefit of Lenders, a security interest in
solely the items of equipment and other property described on the collateral
schedule(s) in form and substance satisfactory to Agent and Lenders (hereinafter
collectively referred to as the “Collateral Schedule”) now or hereafter executed
in connection with this Agreement, and all replacements, substitutions and
exchanges therefor and thereof and accessions thereto (the “Equipment”) and any
and all insurance and/or other proceeds thereof (collectively, the
“Collateral”). JV agrees that, with respect to the Collateral, Agent shall have
all of the rights and remedies of a secured party under the UCC.  JV hereby
authorizes Agent to file UCC financing statements (“UCC Statements”) describing
the Collateral. Without Agent’s prior written consent, JV agrees not to file any
corrective or termination statements or partial releases with respect to any UCC
Statements filed by Agent pursuant to this Agreement.  For the avoidance of
doubt, the parties acknowledge  and agree that for purposes of this Agreement,
the capitalized term Collateral shall have only the meaning provided herein and
not as provided in the Loan Agreement.
 
(b) From time to time, JV may substitute Collateral if the following conditions
are met, in Agent’s sole discretion:
 
 
 

--------------------------------------------------------------------------------

 
(i) Agent shall have received an appraisal acceptable to Agent in its sole
discretion with respect to the substitute Equipment;
 
(ii) The substitute Equipment shall not cause the outstanding principal balance
of the Loans to exceed the Maximum Amount (calculated by taking into account the
appraised value of the substitute Equipment for purposes of the NOLV of the
Equipment);
 
(iii) JV has delivered to Agent invoices, other purchase order documentation or
other proof of ownership related to the substitute Equipment;
 
(iv) JV has delivered to Agent proof of ownership of the substitute Equipment in
form and substance acceptable to Agent in its sole discretion;
 
(v) JV has delivered a new Collateral Schedule to be incorporated into this
Agreement and hereby authorizes Agent to amend the UCC Statements to reflect the
substitute Equipment; and
 
(vi) No Default shall have occurred and be continuing at the time JV requests
for the substitution of Collateral.
 
2.  REPRESENTATIONS AND WARRANTIES.  JV hereby represents and warrants that:
 
(a) Business Existence.  JV is and will remain duly organized and validly
existing in good standing under the laws of the jurisdiction specified below the
signature of JV; and is duly qualified and authorized to transact business and
is in good standing wherever necessary to perform its obligations under this
Agreement, including each jurisdiction in which the Collateral is to be located.


(b) Requisite Power and Authority.  JV has the requisite power and authority to
own its properties and to enter into and perform its obligations hereunder,
including the pledge of the Collateral hereunder, and the execution, delivery
and performance of this Agreement, (1) have been duly authorized by all
necessary action consistent with JV’s form of organization; (2) do not require
any approval or consent of any stockholder, member, partner, trustee or holders
of any indebtedness or obligations of JV except such as have been duly obtained;
and (3) do not and will not contravene any law, governmental rule, regulation or
order now binding on JV, or the organizational documents of JV, or contravene
the provisions of, or constitute a default under, or result in the creation of
any Lien or encumbrance upon the property of JV under any agreement to which JV
is a party or by which it or its property is bound.


(c) No Consents or Approvals.  Neither the execution and delivery by JV of this
Agreement, nor the consummation of any of the transactions by JV contemplated
hereby or thereby, requires the consent or approval of, the giving of notice to,
the registration with, or the taking of any other action in respect of, any
Federal, state or foreign governmental authority or agency, except as provided
herein.
 
(d) Enforceability.  This Agreement constitutes the legal, valid and binding
obligation of JV enforceable against JV in accordance with the terms hereof and
thereof, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or affecting the
enforcement of creditors’ rights generally, and by applicable laws (including
any applicable common law and equity) and judicial decisions which may affect
the remedies provided herein and therein.


(e) Litigation. There are no pending or, to the knowledge of JV, threatened
actions or proceedings to which JV is a party, and there are no other pending or
threatened actions or proceedings of which JV has knowledge, before any court,
arbitrator or administrative agency, which, either individually or in  the
aggregate, would have a Material Adverse Effect.  Further, to the knowledge of
JV, JV is not in default  under any material obligation for the payment of
borrowed money, for the deferred purchase price of property or for the payment
of any rent which, either individually or in the aggregate, would have a
Material Adverse Effect.
 
 
2

--------------------------------------------------------------------------------

 
(f) Not Real Property Fixtures.  Under the laws of the state(s) in which the
Collateral is to be located, the Collateral consists solely of personal property
and not fixtures.
 
(g) Validity and Priority of Security Interest.  JV will have good and
marketable title to the Collateral, free and clear of all Liens and encumbrances
(excepting only the Lien of Agent, for the benefit of Lenders, and Permitted
Liens (as defined below)).  Upon the last to occur of: (1) delivery of an item
of Collateral, (2) payment to the vendor of the acquisition cost of such item of
the Collateral, (3) filing in the appropriate public office of a UCC financing
statement naming JV as debtor, and Agent as secured party, and describing such
item of the Collateral, and (4) filing in the appropriate public office of the
Title Lien Notation Documents with respect to such Collateral that is subject to
a certificate of title, and, if available, physical possession by Agent of such
Title Lien Notation Documents, Agent will have a valid, perfected, first
priority security interest in such item of the Collateral.
 
(h) Tax Returns and Payments.  JV has filed or has caused to have been filed all
federal, state and local tax returns which, to the knowledge of JV, are required
to be filed, and has paid or caused to have been paid all taxes as shown on such
returns or on any assessment received by it, to the extent that such taxes have
become due, unless and to the extent only that such taxes, assessments and
governmental charges are currently contested in good faith and by appropriate
proceedings by JV and adequate reserves therefor  have been established as
required under GAAP. To the extent JV believes it advisable to do so, JV has set
up reserves which are believed by JV to be adequate for the payment of
additional taxes for years which have not been audited by the respective tax
authorities.


(i) No Violation of Law.  JV is not in violation of any law, ordinance,
governmental rule or regulation to which it is subject and the violation of
which would have a Material Adverse Effect, and JV has obtained any and all
material licenses, permits, franchises or other governmental authorizations
necessary for the ownership of its properties and the conduct of its business as
presently conducted.
 
(j) Business Information. The legal name, jurisdiction of organization, Federal
Employer Identification Number and Organizational Number of JV, specified on the
signature page hereof, are true and correct. Within the previous six (6) years,
JV has not changed its name, done business under any other name, or merged or
been the surviving entity of any merger, except as disclosed to Agent in
writing.
 
(k) Full Disclosure.  No information contained in this Agreement, or any written
statement furnished by or on behalf of JV under this Agreement, or to induce
Agent and Lenders to execute the Loan Documents, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.
 
(l) No Conflicting Agreements.  There is no charter, bylaw, stock provision,
partnership agreement or other document pertaining to the power or authority of
JV and no provision of any existing agreement, mortgage, indenture or
contract  binding on JV or affecting any property of JV which would conflict
with or in any way prevent the execution, delivery or carrying out of the terms
of this Agreement.
 
(m) Environmental. The conduct of JV’s business operations as presently
conducted and the current condition of JV’s property does not violate any
applicable federal laws, rules or ordinances for environmental protection, or
regulations of any Governmental Authority, or any applicable local or state law,
rule, regulation or rule of common law, or any judicial interpretation thereof
relating primarily to the environment or Hazardous Substances if, as a result
thereof, a Material Adverse Effect could reasonably be expected to result
therefrom.
 
(n) Continuation of Representations and Warranties.  All representations and
warranties made under this Agreement shall be deemed to be made at and as of the
date hereof and at and as of the date of any future Loan and in all instances
shall be true and correct in all material respects, except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such future Loan, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.
 
 
3

--------------------------------------------------------------------------------

 
3.  NON-FINANCIAL COVENANTS OF JV.  JV covenants and agrees as follows:
 
(a) Use of Collateral.  JV shall use the Collateral solely in the Continental
United States and Hawaii, in the conduct of its business and in a careful and
proper manner; shall not permanently discontinue use of the Collateral, except
with respect to obsolete Collateral or Collateral no longer useful or or
necessary to conduct its business; and JV shall furnish Agent and Lenders within
ten (10) days after the end of each quarter of JV’s fiscal year, an updated
Collateral Schedule, including, without limitation, the current location of all
Equipment.
 
(b) No Sale or Further Encumbrance.  JV shall not dispose of or further encumber
its interest in the Collateral without the prior written consent of Agent and
Required Lenders; provided, however, that Equipment may be sold or disposed if
substitute Equipment is pledged in accordance with Section 1(b). Upon
satisfaction of the requirements related to the substitute Equipment in Section
1(b), Agent agrees to release its Lien on any Equipment that JV is selling,
transferring, or otherwise disposing of in accordance with this Section
3(b).  JV shall maintain the Collateral free from all claims, Liens and legal
processes of creditors of JV other than Liens (1) for fees, taxes, or other
governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings which suspend the collection
thereof (provided, however, that such proceedings do not involve any substantial
danger of the sale, forfeiture or loss of the Collateral or any interest
therein); (2) Liens of mechanics, materialmen, laborers, employees or suppliers
and similar Liens arising by operation of law incurred by JV in the ordinary
course of business for sums that are not yet delinquent or are being contested
in good faith by negotiations or by appropriate proceedings which suspend the
collection thereof (provided, however, that such contest does not involve any
substantial danger of the sale, forfeiture or loss of the Collateral or any
interest therein); and (3) Liens arising out of any judgments or awards against
JV which have been adequately bonded to protect Agent’s and Lenders’ interests
or with respect to which a stay of execution has been obtained pending an appeal
or a proceeding for review (“Permitted Liens”). JV shall notify Agent and
Lenders immediately upon receipt of notice of any Lien, attachment or judicial
proceeding affecting the Collateral in whole or in part.
 
(c) Fees and Taxes.  JV, at its own expense, will pay or cause to be paid all
taxes, assessments and fees relating to the ownership and use of the Collateral
and will keep and maintain, or cause to be kept and maintained, the Collateral
in accordance with the manufacturer’s recommended specifications in all material
respects, and in as good operating condition as on the date of execution hereof
(or on the date on which acquired, if such date is subsequent to the date of
execution hereof), ordinary wear and tear resulting from proper use thereof
alone excepted, and will provide all maintenance and service and make all
repairs necessary for such purpose.  In addition, if any parts or accessories
forming part of the Collateral shall from  time to time become worn out, lost,
destroyed, damaged beyond repair or otherwise permanently rendered unfit for
use, JV, at its own expense, will within a reasonable time replace such parts or
accessories or cause the same to be replaced, with replacement parts or
accessories which are free and clear of all Liens,  encumbrances or rights of
others and have a value and utility at least equal to the parts or accessories
replaced.  All accessories, parts and replacements for or which are added to or
become attached to the Collateral shall immediately be deemed incorporated in
the Collateral and subject to the security interest granted by JV herein.
 
(d) Personal Property. The parties intend that the Collateral shall remain
personal property, notwithstanding the manner in which it may be affixed to any
real property, and JV shall obtain and deliver to Agent (to be recorded at JV’s
expense) from each Person having an interest in or Lien other than a Permitted
Lien on the property (the “Premises”) where the Collateral is to be located,
waivers of any Lien, encumbrance or interest which such Person might have or
hereafter obtain or claim with respect to the Collateral.
 
 
4

--------------------------------------------------------------------------------

 
(e) Insurance.  At its own expense, JV shall keep the Collateral or cause it to
be kept insured for comprehensive and collision coverage and against loss or
damage due to fire and the risks normally included in extended coverage,
malicious mischief and vandalism, for the full replacement value thereof.  All
insurance for loss or damage shall provide that losses, if any, shall be payable
to Agent, for the benefit of Lenders, under a lender’s loss payee endorsement.
The proceeds of such insurance payable as a result of  loss of or damage to the
Collateral shall be applied toward the replacement, restoration or repair of the
Collateral which may be lost, stolen, destroyed or damaged provided a Default
has not occurred and is continuing, or, at the option of the Required Lenders if
a Default has occurred and is continuing, toward payment of the balance
outstanding on the Promissory Notes or the Obligations in accordance with the
Intercreditor Agreement.  In addition, JV shall also carry public liability
insurance, both personal injury and property damage. All insurance required
hereunder shall be in form and amount and with companies satisfactory to Agent
and Lenders.  JV shall pay or cause to be paid the premiums therefor and deliver
to Agent and Lenders evidence satisfactory to Agent and Lenders of such
insurance coverage.  JV shall cause to be provided to Agent, prior to the
scheduled expiration or lapse of such insurance coverage, evidence satisfactory
to Agent of renewal or replacement coverage.  Each insurer shall agree, by
endorsement upon the policy or policies issued by it, or by independent
instrument furnished to Agent, that (1) it will give Agent thirty (30)
days’ prior written notice of the effective date of any material alteration or
cancellation of such policy; and (2) insurance as to the interest of any named
loss payee other than JV shall not be invalidated by any actions, inactions,
breach of warranty or conditions or negligence of JV with respect to such policy
or policies.
 
(f) Further Assurances.  JV shall promptly and duly execute and deliver to Agent
and Lenders such further documents, instruments and assurances and take such
further action as Agent or Lenders may from time to time reasonably request in
order to carry out the intent and purpose of this Agreement and to establish and
protect the rights and remedies created or intended to be created in favor of
Agent and Lenders hereunder; including, without limitation, the execution and
delivery of any document reasonably required, and payment of all necessary costs
to record such documents (including payment of any documentary or stamp  tax),
to perfect and maintain perfected the security interest granted under this
Agreement.
 
(g) Notices to Agent.  JV shall provide written notice to Agent and
Lenders:  (1) not less than thirty (30) days prior to any contemplated change in
the name, the jurisdiction of organization, or address of the chief executive
office, of JV or of JV’s organizational structure such that a filed financing
statement would become seriously misleading (within the meaning of the UCC); (2)
promptly upon the occurrence of any event which constitutes a Default hereunder
or which, with the giving of notice, lapse of time or both, would constitute a
Default hereunder, (3) promptly of any litigation which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, (4)
promptly of any uninsured or partially uninsured loss through fire, theft,
liability or property damage in excess of an aggregate of $500,000.00, and (5)
promptly of any other event which has or could have a Material Adverse Effect.
 
(h) Notice of Bankruptcy.  JV shall provide written notice to Agent and Lenders
of the commencement of proceedings under the Federal bankruptcy laws or other
insolvency laws (as now or hereafter in effect) involving JV as a debtor.


(i) Bank Secrecy Act, etc.  (1) JV has been advised by Agent that the USA
Patriot Act establishes minimum standards of account information to be collected
and maintained by Agent, and that to  help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
person who opens an account; and specifically, this means that when JV executes
this Agreement, Agent may ask for JV’s name and address, the date of birth of
the officers executing this Agreement, and other information that will allow
Agent to identify JV; and that Agent may also ask to see the driver’s license or
other identifying documents of the officers of JV executing this Agreement.
(2)  JV is and will remain in full compliance with all Applicable Laws
including, without limitation, (i) ensuring that no Person who owns a
controlling interest in or otherwise controls JV is or shall be (A) listed on
the Specially Designated Nationals and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or
any other similar lists maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation, or (B) a Person designated under Sections 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.
 
 
5

--------------------------------------------------------------------------------

 
(j) Indemnification.  JV shall indemnify (on an after-tax basis) and defend
Agent, Lenders, their respective successors and assigns, and their respective
directors, officers and employees, from and against any and all claims, actions
and suits (including, without limitation, any Environmental Claim or
Environmental Loss), and related attorneys’ fees of any kind, nature or
description whatsoever arising, directly or indirectly, in connection with any
of the Collateral (other than such as may result from the gross negligence or
willful misconduct of Agent, Lender, their respective successors and assigns,
and their respective directors, officers and employees). The obligations of JV
under this Section shall survive the expiration of the term of this Agreement.
 
(k) Compliance with Governmental Requirements. JV shall comply in all material
respects with all applicable Governmental Requirements and provide evidence
thereof to Agent if requested by Agent.
 
(l) Environmental.  Except where failure to do so would not reasonably be
expected to cause a Material Adverse Effect, JV shall comply in all material
respects with all Environmental Laws applicable to it.  JV shall immediately
notify Agent and Lenders of any remedial action taken by JV under Environmental
Laws with respect to JV’s business operations. Except where failure to do so
would not reasonably be expected to cause a Material Adverse Effect, JV shall
not use or permit any other party to use any Hazardous Substances at or on any
Collateral except such materials as are incidental to the JV’s normal course of
business, maintenance and repairs and which are handled in compliance with all
applicable Environmental Laws.  Upon the reasonable written request of Agent or
Lenders following the occurrence of any event or the discovery of any condition
which Agent or Lenders reasonably believe has caused (or could be reasonably
expected to cause) the representations and warranties set forth in Section 2(m)
to be untrue in any material respect, furnish or cause to be furnished to Agent
or Lenders, at JV’s expense, a report of an environmental assessment of
reasonable scope, form and depth by a consultant reasonably acceptable to Agent
and Lenders as to the nature and extent of the presence of any Hazardous
Substances at or on any Collateral and as to the compliance by JV or any of its
Affiliates with Environmental Laws in all material respects at or on such
Collateral. If JV fails to deliver such an environmental report within
seventy-five (75) days after receipt of such written request, then Agent or
Lenders may arrange for the same, and, without limitation of any other rights
afforded Agent hereunder, JV hereby grants to Agent, Lenders and their
respective representatives access to such Collateral during normal business
hours to reasonably undertake such an assessment upon reasonable prior written
notice from Agent. The reasonable cost of any assessment arranged for by Agent
or Lenders pursuant to this provision shall be payable by JV on demand and added
to the Obligations. JV shall provide Agent, Lenders and their respective agents,
contractors, employees and representatives with access to and copies of any and
all data and documents relating to or dealing with any Hazardous Substances
used, generated, manufactured, stored or disposed of by their business
operations relating to the Collateral within ten (10) days of the request
therefor.
 
(m) Inspection of Collateral. Upon reasonable prior written notice from Agent,
JV shall allow any representative of Agent and Lenders to visit and inspect the
Collateral and maintenance records therefor, at such reasonable times during
normal business hours and as often as Agent or Lenders may reasonably request,
for purposes of periodic inspection or for purposes of appraisals in accordance
with the Loan Agreement.
 
(n) Existence and Qualification. JV shall preserve and maintain its existence
and good standing in each jurisdiction where failure to so qualify could
reasonably be expected to have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
(o) Titling and Registration. If any Equipment is added or substituted as
Collateral and such Equipment is subject to a certificate of title, JV shall
deliver to Agent, promptly following the acquisition of such Equipment, such
Title Lien Notification Documentation as reasonably required by Agent,
including, if available, physical possession of such Title Lien Notification
Documentation.
 
4. DEFAULT.  A default shall be deemed to have occurred hereunder (“Default”)
upon the occurrence of any of the following:
 
(a) a Default (as such term is defined in the Loan Agreement) under the Loan
Agreement;
 
(b) failure to maintain, use or operate the Collateral in compliance with this
Agreement or Applicable Law;
 
(c) failure to obtain, maintain and comply with all of the insurance coverages
required under this Agreement;
 
(d)   any transfer or encumbrance, or the existence of any Lien, that is
prohibited by this Agreement;
 
(e) an inaccuracy in any representation or breach of warranty by JV (including
any false or misleading representation or warranty) in this Agreement, including
any omission of any substantial contingent or unliquidated liability or claim
against JV;
 
(f) JV is generally unable to pay its debts as they become due or its admission
in writing of its inability to pay the same, or the commencement of any
bankruptcy, insolvency, receivership or similar proceeding by or against JV or
any of its properties or business (unless, if involuntary, the proceeding is
dismissed within sixty (60) days of the filing thereof) or the rejection of this
Agreement in any such proceeding;
 
(g) JV shall (1) enter into any transaction of merger or consolidation (such
actions being referred to as an “Event”), unless JV or the Borrower is the
surviving entity or the surviving entity is organized and existing under the
Laws of the United States or any state, and prior to such Event: (A) such Person
executes and delivers to Agent and Lenders (x) an agreement satisfactory to
Agent and Lenders containing such Person’s effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of JV’s obligations having previously arisen, or then or
thereafter arising, under this Agreement, and (y) any and all other documents,
agreements, instruments, certificates, opinions and filings requested by Agent
or Lenders; and (B) Agent and Lenders are satisfied as to the creditworthiness
of such Person, and as to such Person’s conformance to the other standard
criteria then used by Agent or Lenders when approving transactions similar to
the transactions contemplated in this Agreement; (2) cease to do business as a
going concern, liquidate, or dissolve; or (3) sell, transfer, or otherwise
dispose of all or substantially all of its assets or property;
 
(h) if JV is privately held and effective control of JV’s voting capital
stock/membership interests/partnership interests, issued and outstanding from
time to time, is not retained by the present holders (unless JV shall have
provided thirty (30) days’ prior written notice to Agent and Lenders of the
proposed disposition and Agent and Required Lenders shall have consented thereto
in writing);
 
(i) if JV is a publicly held corporation and there is a material change in the
ownership of JV’s capital stock, unless Agent and Lenders are satisfied as to
the creditworthiness of JV and as to JV’s conformance to the other standard
criteria then used by Agent or Lenders for such purpose immediately thereafter;
 
(j)  breach by JV of Section 3(i) of this Agreement;
 
 
7

--------------------------------------------------------------------------------

 
(k) any other act, omission or occurrence with respect to JV or the Collateral
that will result in a Material Adverse Effect, as reasonably determined by
Agent; or


(l) breach by JV of any other covenant, condition or agreement (other than those
in items (a)-(k) of this Section 4) under this Agreement that continues for
thirty (30) days after Agent’s written notice to JV (but such notice and cure
period will not be applicable unless such breach is curable by practical means
within such notice period).
 
5. REMEDIES.  Upon the occurrence of a Default hereunder, Agent shall, at the
direction of Required Lenders, declare this Agreement to be in default with
respect to any or all of the Promissory Notes, and at any time thereafter shall,
at the direction of the Required Lenders do any one or more of the following,
all of which are hereby authorized by JV:
 
(a) Rights Under UCC.  Subject to the right of JV to redeem the Collateral
pursuant to Section 5(f) below, exercise any and all rights and remedies of a
secured party under the UCC in effect in any applicable jurisdiction at the date
of this Agreement and in addition to those rights, at its sole discretion, may
require JVs (at JVs’ sole expense) to forward promptly any or all of the
Collateral to Agent at such location as shall reasonably be required by Agent,
or enter upon the premises where any such Collateral is located (without
obligation for rent) and take immediate possession of and remove the Collateral
by summary proceedings or otherwise, all without liability from Agent to JVs for
or by reason of such entry or taking of possession, whether for the restoration
of damage to property caused by such taking or otherwise.
 
(b) Disposition of Collateral.  Subject to the right of JV to redeem the
Collateral pursuant to Section 5(f) below, sell, lease or otherwise dispose of
any or all of the Collateral in a commercially reasonable manner at public or
private sale with notice to JV (the parties agreeing that thirty (30)
days’ prior written notice shall constitute adequate notice of such sale) at
such price as it may deem best, for cash, credit, or otherwise, with the right
of Agent to purchase and apply the proceeds pursuant to Section 1(f) of the
Intercreditor Agreement.
 
(c) Other Rights and Remedies.  Agent may exercise any other right or remedy
available to it under this Agreement, the other Loan Documents, or Applicable
Law, or proceed by appropriate court action to enforce the terms hereof or to
recover damages for the breach hereof or to rescind this Agreement in whole or
in part.


(d) No Remedy Exclusive.  No remedy referred to in this Section is intended to
be exclusive, but each shall be cumulative, and shall be in addition to any
other remedy referred to above or otherwise available at law or in equity, and
may be exercised concurrently or separately from time to time. JV hereby waives
any and all existing or future claims to any offset against the sums due
hereunder or under the Promissory Notes.


(e) No Waiver. The failure of Agent to exercise, or delay in the exercise of,
the rights granted hereunder upon any Default by JV or its Affiliates shall not
constitute a waiver of any such right upon  the continuation or recurrence of
any such Default.  Agent may, with the prior written consent of Required
Lenders, take or release other security; may release any party primarily or
secondarily liable for the Obligations; may grant extensions, renewals or
indulgences with respect to the Obligations and may apply any other security
therefor held by it to the satisfaction of the Obligations without prejudice to
any of its rights hereunder and without the consent of or notice to the JV.


(f) Right of First Refusal. Prior to the repossession or disposition of any
Collateral pursuant to Agent’s rights or remedies, the Agent shall provide JV
with thirty (30) days’ prior written notice of its intention to repossess or
dispose of such Collateral, and JV shall have the option to pay to Agent for the
benefit of Lenders, an amount equal to the lesser of (i) the most recent
quarterly or annual appraisal of the Collateral performed in accordance with the
Loan Agreement, and (ii) $7,140,000, payable by RHB in the amount of $5,000,000
and MSC in the amount of $2,140,000 (the “Redemption Payment”). If, prior to the
expiration of such notice period, JV informs the Agent in writing of its
intention to make the Redemption Payment and JV pays the Redemption Payment to
Agent in unrestricted cash, then Agent shall cease repossession and disposition
actions with respect to such Collateral and release its Lien; provided that if
such notice and payment are not received prior to the expiration of the notice
period, JV absolutely, unconditionally and forever forfeits and waives its
rights pursuant to this Section 5(f).
 
 
8

--------------------------------------------------------------------------------

 
6.  NOTICES.
 
(a) All notices and other communications required or expressly authorized to be
made by this Agreement shall be given in writing, unless otherwise expressly
specified herein, and (i) addressed to the address set forth on the applicable
signature page hereto, or (ii) addressed to such other address as shall be
notified in writing to the other parties hereto.


(b) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
and (iii) if delivered by mail, three (3) Business Days after deposit in the
mail, (iv) if delivered by facsimile, upon sender’s receipt of confirmation of
proper transmission.


(c) Each Lender shall notify the Agent in writing of any changes in the address
to which notices to such Lender should be directed, of payment instructions in
respect of all payments to be made to it hereunder and of such other
administrative information as Agent shall reasonably request.
 
7.  AGENT’S RIGHT TO PERFORM FOR JV.
 
(a) If JV fails to perform or comply with any of its agreements contained
herein, Agent shall have the right, but shall not be obligated, to effect such
performance or compliance, and the amount of any out of pocket expenses and
other reasonable expenses of Agent thereby incurred, together with interest
thereon at the Default Rate, shall be due and payable by JV upon demand.
 
(b) JV hereby appoints Agent as JV’s attorney in fact (which power shall be
deemed coupled with an interest) to, upon the occurrence and during the
continuation of a Default, execute, endorse and deliver any deed, conveyance,
assignment or other instrument in writing as may be required to vest in Agent
any right, title or power which by the terms hereof are expressed to be conveyed
to or conferred upon Agent, including, without limitation, real property
waivers, and documents and checks or drafts relating to or received in payment
for any loss or damage under the policies of insurance required hereby, but only
to the extent that the same relates to the Collateral.
 
8. QUIET ENJOYMENT AND NO LIABILITY. No contractual right of quiet enjoyment is
granted by this Agreement, and JV expressly waives any implied or common law
right to quiet enjoyment of the Collateral. JV agrees that Agent and Lenders
shall be held harmless and not liable for any damages, whether direct, indirect,
consequential, foreseeable or unforeseeable related to the JV’s business or
operations due to the Agent’s and Lenders’ exercise of their rights and remedies
in this Agreement.
 
9.  SUCCESSORS AND ASSIGNS.
 
(a) This Agreement shall be binding upon the successors of JV. The rights and
obligations of JV under this Agreement may not be assigned or delegated.


(b) This Agreement shall be binding upon and inure to the benefit of, but only
to the benefit of, Agent and each Lender and their respective successors and
permitted assigns.
 
 
9

--------------------------------------------------------------------------------

 
10.  CHOICE OF LAW; JURISDICTION; WAIVER OF JURY TRIAL.
 
(a) GOVERNING LAW. THIS AGREEMENT AND ALL OTHER RELATED INSTRUMENTS AND
DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
SHALL, IN ALL RESPECTS, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW)), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE COLLATERAL.
 
(b) Jurisdiction. The parties agree that any action or proceeding arising out of
or relating to this Agreement may be commenced in any state or Federal court of
competent jurisdiction in the State of New York, and each party submits to the
jurisdiction of such court and agrees that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at its
address designated pursuant hereto, or as otherwise provided under the laws of
the State of New York.


(c) WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO WHICH JV, AGENT AND LENDER MAY BE PARTIES, ARISING OUT OF OR IN
ANY WAY PERTAINING TO THIS AGREEMENT OR THE PROMISSORY NOTES.  JV AUTHORIZES
AGENT AND LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE OF ANY COURT
HEARING SUCH CLAIM.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
EACH PARTY AND EACH PARTY HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. JV FURTHER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE PROMISSORY NOTES
AND IN THE MAKING OF THIS WAIVER BY LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
11. AMENDMENTS AND WAIVERS. No amendment or waiver of any provision of this
Agreement, and no consent with respect to any departure by JV therefrom, shall
be effective unless the same shall be in writing and signed by the Agent,
Lenders, or Required Lenders, as applicable pursuant to the Loan Agreement.
 
12.  MISCELLANEOUS.
 
(a) Entire Agreement. This Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and shall not be
amended or altered in any manner except by a document in writing executed by
both parties.
 
(b) Survival.  All representations, warranties, and covenants of JV contained
herein or made pursuant hereto shall survive closing and continue throughout the
term hereof and until the Obligations are satisfied in full.
 
(c) Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by Applicable Law, JV hereby waives any provision of law which renders any
provision hereof or thereof prohibited or unenforceable in any respect.


(d) Captions. The captions in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF,  the parties hereto have caused this Agreement  to be duly
executed as of the day and year first above written.



[exh104_s1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exh104_s2.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exh104_s3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
[exh104_s4.jpg]